NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.


 United States Court of Appeals for the Federal Circuit


                                        05-7167

                                  BILLY R. KIDWELL,

                                                Claimant-Appellant,

                                           v.

                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                Respondent-Appellee.

                           ___________________________

                           DECIDED: January 10, 2006
                           ___________________________


Before RADER, BRYSON, and LINN, Circuit Judges.

PER CURIAM.

                                      DECISION

      Billy R. Kidwell appeals from a decision of the Court of Appeals for Veterans

Claims (“the Veterans Court”) denying his petition for a writ of mandamus. Kidwell v.

Nicholson, No. 04-2447 (Vet. App. Apr. 7, 2005). We affirm.

                                    BACKGROUND

      Mr. Kidwell, a veteran of the United States Army, was previously awarded service

connection for post-traumatic stress disorder, with an effective date of October 1, 1984.

In September 2003 Mr. Kidwell claimed clear and unmistakable error in the assignment
of that effective date, but a regional office of the Department of Veterans Affairs (“DVA”)

denied that claim. In January 2004 Mr. Kidwell submitted a statement in which he

argued that the effective date for the award should be October 8, 1970. The regional

office, however, denied that claim as well.       In June 2004 the DVA received two

statements from Mr. Kidwell that the DVA accepted as Notices of Disagreement

challenging the two regional office decisions. However, in addition to commencing an

appeal of those decisions to the Board of Veterans’ Appeals by filing his Notices of

Disagreement, Mr. Kidwell filed a petition for a writ of mandamus with the Veterans

Court seeking an order granting him an earlier effective date for his award.          The

Veterans Court denied the petition, and Mr. Kidwell appeals.

                                      DISCUSSION

       In support of his claims, Mr. Kidwell argues that various DVA officials have

illegally conspired to deny him the benefits to which he has been entitled since the early

1970s. Those allegations stem, in large part, from an application for compensation or

pension that Mr. Kidwell filed with the Veterans Administration in 1972. Mr. Kidwell

submitted to the Veterans Court a copy of that application with the words “Destroy This”

handwritten on the face of the document. He asserts that someone at the Veterans

Administration wrote that note on the document as part of the alleged conspiracy. That

act, according to Mr. Kidwell, was the first in a series of what he refers to as criminal

acts by the Veterans Administration that he alleges had the effect of preventing him

from obtaining service connection for his disorder until the mid-1980s.

       In response to that allegation, the DVA produced from its files a copy of the

original application, which did not contain the handwritten note.         The DVA also




05-7167                                     2
submitted a sworn affidavit by the manager of the regional office in St. Petersburg,

Florida, representing that the original document in the DVA’s claims file bears no such

handwritten notation.

       Although this court has jurisdiction to review a denial of a petition for a writ of

mandamus by the Veterans Court, the issuance of such a writ is a matter within the

discretion of the Veterans Court. Lamb v. Principi, 284 F.3d 1378, 1381, 1384 (Fed.

Cir. 2002).   In this case, the Veterans Court explained that Mr. Kidwell had an

alternative way to obtain the relief he seeks, and it concluded that he has not

demonstrated a clear and indisputable right to the relief he seeks (i.e., an earlier

effective date for his service connected disorder).

       The court’s conclusions are well founded. As the court indicated, Mr. Kidwell is

free to pursue his allegations by appealing the regional office decisions to the Board of

Veterans’ Appeals, and ultimately to the Veterans Court and this court.         However,

“extraordinary writs cannot be used as substitutes for appeals.” Bankers Life & Cas.

Co. v. Holland, 346 U.S. 379, 383 (1953). In this case, what Mr. Kidwell is seeking is to

short-circuit the appeal process within the veterans’ claims system, which is not an

appropriate use of the writ of mandamus. Thus, Mr. Kidwell must pursue the ordinary

appellate process to seek review of the effective date for his service-connected

disorder.




05-7167                                     3